DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 25 August 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 4, 5, 8, 11, 12, 18, and 19 have been amended;
	no claims have been cancelled; and 
	no claims have been added.  
Thus, Claims 1-20 are presently pending in this application, with Claims 15-20 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Abstract, and Specification are largely sufficient (but see below) to overcome the objections from the previous Action and are therefore withdrawn except as otherwise noted.
Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
In the first full paragraph on page 10 of the Reply, Applicant repeats the assertion, first made during the Interview of 24 August 2022, that Haindl does not appear to Applicant to disclose its first beveled section 6 extending to its distal tip but, “[i]nstead, the distal end of the cannula of Figures 1a, 1b, and 4a of Haindl appears to be bent.” Reply, pg. 10. As explained to Applicant’s representative during that interview, the claim does not specify what constitutes a “tip,” and it is the Examiners’ position that a needle tip must be a part of the needle itself and extend proximally some distance along the needle.  As that distance is not restricted by the claims, the claim term “a sharp distal tip” necessarily includes a portion of the needle proximal of the distalmost face of the needle.  As shown in the annotated version of a portion of Haindl’s Fig. 4a, below, Claims 8 and 14 still read on Haindl’s needle because the portion of the needle designated as the “tip” in the drawing, taken with its first bevel 6, satisfies the limitation, “a primary bevel extending from an outer edge of the introducer needle to the sharp distal tip.”
The balance of the statements in the Reply offer no substantive reasons why the rejections are overcome and thus do not warrant further discussion; Applicant presented no substantive arguments in support of the dependent claims.

Drawings
The drawings are again objected to as failing to comply with 37 C.F.R. § 1.84(p)(4) because in Fig. 3, ref. no. 46 is used to indicate both the skin of the patient and a portion of the needle shaft.  The Examiner notes that the removal of one occurrence of ref. no. 46, mentioned in the Reply, was not made.

The drawings are again objected to because of the following informality: Fig. 8, angle 52 is missing the line from surface 28.  This objection appears to have been overlooked by Applicant.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed in the Reply is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraph [0016], “catheter that is transparent.” The suggestion presented in the prior Action was to rename the view of the drawing figure, not to introduce an entirely new attribute of the catheter into the application.  The Examiner suggests rewriting paragraph [0016] as follows:

[0016]    Figure 3 is an enlarged upper, perspective, partially transparent view of a distal end of the catheter system, according to some embodiments

Applicant is required to cancel the new matter in the reply to this Office Action.

The abstract of the disclosure is objected to because it was not presented on a separate sheet (37 C.F.R. §§ 1.72(b), 1.121(b)(2))), and it is not identified as the Abstract.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
	Claim 11 is objected to because the newly added text is grammatically incorrect at, “wherein a secondary angle between the first intersection line and a reference line of the introducer needle in a 30/60 isometric view…”.  The end of the claim has been treated as written in Claim 4: “wherein a secondary angle between the first intersection line and a reference line of the introducer needle in a 30/60 isometric view is between 18° and 26°.”

Claim Rejections - 35 USC § 112
Claims 7 and 14 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both of Claims 7 and 14 recite the limitations, “the first cut” and “the second cut.”  There is insufficient antecedent basis for these limitations in the claims.  For each of these claims, the claims have been treated as depending from Claims 3 and 10, respectively, where the terms “the first cut” and “the second cut” find an antecedent basis.  This treatment does not, however, cure the defect in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2014/0236104, by Haindl (“Haindl”).
	Haindl describes a needle substantially as claimed, as follows and with reference to the annotated portion of Haindl’s Fig. 4a, below (“AnnFig”).

	Claim 8:	An introducer needle (1, Figs. 1a, 4a), comprising:
		a sharp distal tip (Fig. 1a, 9); and
		a primary bevel (Fig. 4a, 6) extending from an outer edge (see Figs. 1a and 4a, the top of the cannula) of the introducer needle (Fig. 4a, 1) to the sharp distal tip (Fig. 1a, 9), wherein the outer edge is parallel to a central axis (Fig. 4a, M) of the introducer needle (Fig. 1a, 1) and aligned with the sharp distal tip (Fig. 1a, 9), wherein the primary bevel (Fig. 1a, 6) comprises a primary bevel angle (Fig. 4a, γ) with respect to the central axis (Fig. 4a, M), wherein the primary bevel angle (Fig. 4a, γ) is between 20° and 33° ([0038]: "The first ground section 6 and the longitudinal cannula axis M preferably form an angle γ (cf. Fig. 4a) which preferably ranges between 8° and 20° . . .".), wherein the primary bevel is straight (AnnFig, straight line of bevel 6).
	Claim 10: (The introducer needle of claim 8,) further comprising a first cut (Fig. 4b, 7) and a second cut (Fig. 4b, 8) extending proximally from the primary bevel to an opposing outer edge (bottom edge of cannula as seen in Fig. 4a) directly opposing the outer edge, wherein the opposing outer edge is parallel to the central axis and the outer edge (see Fig. 4a).
	Claim 11: The introducer needle of claim 10, wherein the first cut intersects a plane of the primary bevel at a first intersection line (Fig. 4b, intersection line to which the lead line for ref. no. 7 points), wherein a secondary angle between the first intersection line and a reference line of the introducer needle in a 30/60 isometric view, wherein the secondary angle (1/2 x β; Fig. 4b) is between 18° and 26° ([0038]: “The second ground section 7 and the third ground section 8 form an angle β (cf. FIG. 4b) which preferably ranges between 20° and 90°, particularly preferably between 25° and 75° and most preferably between 30° and 60°.”  Because β is double the “secondary angle” as that term is treated in this Action, the foregoing passage describes secondary angles of 10-45°, 12.5-37.5°, and 15-30°, all of which include ranges that fall within the claimed range 18-26°, taking the ‘reference line’ to be the axis M.  Also, the view at which the needle is taken does not change the geometry of Haindl’s needle’s surfaces, and thus the angle is the same).
	Claim 12: (The introducer needle of claim 10,) wherein the secondary angle is 22° (id.).
	Claim 14: (The introducer needle of claim 8 [sic: 10; see above],) wherein the first cut is planar and the second cut is planar (Figs. 4a, 4b show planar surfaces of the first and second cuts).

Claim Rejections - 35 USC § 103
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl as applied to Claims 8 and 12 above, and further in view of U.S. Patent No. 5,968,022, granted to Saito (“Saito”).
	Haindl describes a beveled needle substantially as claimed by Applicant; see above. Haindl describes its primary bevel angle to be between 8° and 20°, and not 22.2°.
	Saito describes a needle having a multi-beveled tip and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Haindl.  Saito teaches that the primary beveled surface can be formed “. . . at differing acute angles (with respect to longitudinal axis 33) in the range from about 10 to about 25 degrees.” Saito, col. 4, lines 29-31.  Thus, the subject-matter of Claim 13 differs from Haindl’s needle in that the claimed primary bevel angle is 22.2°. Since the claimed value is very close to the end value of the range of Haindl’s primary bevel needle (8° - 20°), no unexpected effects or properties in relation to this particular value in comparison with the rest of the range are indicated in the application, and Saito plainly teaches forming that angle on the range 10° - 25°, thus including the point 22.2°, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Haindl’s primary bevel at 22.2° in order to tailor the needle for insertion into a patient’s blood vessel (Saito, col. 1, line 16).

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl as applied to Claim 8 above, and further in view of U.S. Patent App. Publ. No. 2017/0120001, by Hyer et al. (“Hyer”).
	Haindl describes a beveled needle substantially as claimed by Applicant; see above. Haindl does not, however, specifically describe its needle being used with a catheter adapter comprising a proximal end, a distal end, and a lumen extending therebetween, and a catheter extending distally from the distal end of the catheter adapter.
	Hyer relates to a catheter adapter with a multi-beveled needle, and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Haindl.  Hyer teaches that such a multi-beveled needle (Hyer Fig. 10a, 1010) is advantageously used to with a catheter adapter (Hyer Fig. 2a, 210) comprising a proximal end, a distal end, and a lumen (Hyer Fig. 2a, 240) extending therebetween, and a catheter (Hyer Fig. 2a, 212) extending distally from the distal end of the catheter adapter, so that the needle can be used for catheter insertion into a patient.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use Haindl’s multi-beveled needle with a catheter adapter comprising a proximal end, a distal end, and a lumen extending therebetween, and a catheter extending distally from the distal end of the catheter adapter, because Hyer teaches doing so, so that the needle can be used for catheter insertion into a patient.
	Claim 3: (The catheter system of claim 1,) further comprising a first cut (Haindl Fig. 4a, 7) and a second cut (Haindl Fig. 4b, 8) extending proximally from the primary bevel to an opposing outer edge (bottom edge of cannula as seen in Haindl Fig. 4a) directly opposing the outer edge, wherein the opposing outer edge is parallel to the central axis and the outer edge (see Haindl Fig. 4a).
	Claim 4: (The catheter system of claim 3,) wherein the secondary angle (1/2 x β; Haindl Fig. 4b) is between 18° and 26° ([0038]: “The second ground section 7 and the third ground section 8 form an angle β (cf. Fig. 4b) which preferably ranges between 20° and 90°, particularly preferably between 25° and 75° and most preferably between 30° and 60°.”  Because β is double the “secondary angle” as that term is treated in this Action, the foregoing passage describes secondary angles of 10-45°, 12.5-37.5°, and 15-30°, all of which include ranges that fall within the claimed range 18-26°, taking the ‘reference line’ to be the axis M.  Also, the view at which the needle is taken does not change the geometry of Haindl’s needle’s surfaces, and thus the angle is the same).
	Claim 5: (The catheter system of claim 3,) wherein the secondary angle is 22°. (id.)
	Claim 7: (The catheter system of claim 1 [sic: 3; see above],) wherein the first cut is planar and the second cut is planar (Haindl Figs. 4a, 4b show planar surfaces of the first and second cuts 7, 8).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl and Hyer as applied to Claims 1 and 5 above, and further in view of U.S. Patent No. 5,968,022, granted to Saito (“Saito”).
	Haindl and Hyer together describe a beveled needle substantially as claimed by Applicant; see above. Haindl describes its primary bevel angle to be between 8° and 20°, and not 22.2°.
	Saito describes a needle having a multi-beveled tip and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims, Haindl, and Hyer.  Saito teaches that the primary beveled surface can be formed “. . . at differing acute angles (with respect to longitudinal axis 33) in the range from about 10 to about 25 degrees.” Saito, col. 4, lines 29-31.  Thus, the subject-matter of Claim 13 differs from Haindl’s needle in that the claimed primary bevel angle is 22.2°. Since the claimed value is very close to the end value of the range of Haindl’s primary bevel needle (8° - 20°), no unexpected effects or properties in relation to this particular value in comparison with the rest of the range are indicated in the application, and Saito plainly teaches forming that angle on the range 10° - 25°, thus including the point 22.2°, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Haindl/Hyer’s primary bevel at 22.2° in order to tailor the needle for insertion into a patient’s blood vessel (Saito, col. 1, line 16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/28/2022